DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the grey-scale renderings, small font, and generally low resolution figures make details difficult to discern.  Proper black-and-white line drawings with legible reference numbers are requested.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least two lock pins” in line 6, and subsequently refers to “the lock pin” (as do later claims).  It is unclear if in fact two lock pins are required and/or whether references to “the lock pin” should be interpreted as applying to a single pin or more than one.
Claim 4 recites an “arc-shaped guiding plane.”  As planes are generally understood to be flat, it is unclear how an “arc-shaped” plane should be interpreted.
Claim 6 recites “noise generated due to a jolt… in a running process.”  It is unclear if this is a positive limitation or merely hypothetical operation.

Claims 2-9 are deemed indefinite because they are dependent on an indefinite claim.

Claim Rejections - 35 USC §§ 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Williamson et al. (US Patent Number 7108325).
Regarding claim 1, Williamson discloses a rotary seat zero-clearance locking mechanism (it is viewed as such), comprising a locking mechanism (including 190, etc.) mounted on a rotating disc in a seat rotation mechanism and at least one lockhole (193 for instance) disposed 5on an outer 
Regarding claim 2, Williamson further discloses a lock pin return spring (195) sleeved on each lock pin, wherein when the lock pin 15return spring is in a locked state, the first end of the lock pin is inserted, under the action of the lock pin return spring, into the lockhole on the outer circumference of the fixed disc to lock the rotating disc (this is the general manner of operation).  

Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Kim et al. (US Patent Number 9597981).
Regarding claim 3, Williamson discloses a mechanism as explained above including a release of the lock pin such that it exits from the lockhole on the outer circumference of the fixed disc to release the rotating disc; and 25is alos is also driven to return to the locked state but does not disclose details of the 
Regarding claim 4, Williamson, modified as above, further discloses at 11least one outward protruding portion is disposed on the outer circumference of the fixed disc, the lockhole is disposed on each outward protruding portion, each outward protruding portion is transitionally connected to the remaining part of the outer circumference of the fixed disc through an arc-shaped guiding plane, the first end of the lock pin is not in contact 5with the remaining part of the outer circumference of the fixed disc before entering the arc-shaped guiding plane, and the first end of the lock pin is in contact with the remaining part of the outer circumference of the fixed disc after entering the arc-shaped guiding plane (this is the case as best understood; e.g. outer portions adjacent backs of openings 193 are viewed as “outward protruding portions” connected to the disc through an arc-shaped guiding plane (at least at the curve of 193) and the pins would be positioned as claimed).  
Regarding claims 5 and 6, Williamson, modified as above, discloses a mechanism as explained above but does not disclose silencing caps or buffer components.  Such are well-known however as shown by Kim who discloses a silencing cap associated with a pin (at 95) and a buffer component fixed 
Regarding claim 7, Williamson, modified as above, further discloses the lock support comprises a first end surface close to the outer circumference of the fixed disc, a second end surface disposed opposite to the first end surface, and a top surface connecting the first end surface and the second end surface (while not clearly labeled, Williamson shows the two end surfaces – mounting blocks for pins 190 –arranged with a top surface as claimed); at least two first lock pin protruding holes are disposed on the first end surface, at least two second lock pin protruding holes are 20disposed on the second end surface, and the first lock pin protruding holes on the first end surface and the second lock pin protruding holes on the second end surface are in a one-to-one correspondence and coaxial; and a first end and a second end of each lock pin respectively protrude from a corresponding first lock pin protruding hole and a corresponding second lock pin protruding hole (this is the general arrangement with the multiple pins; see Figure 10, etc.).
  Regarding claims 8 and 9, Williamson, modified as above, discloses a mechanism as explained above but does not clearly disclose the release details.  Kim further discloses releasing plate (71) is fixed to each lock pin, one end of a lock pin return spring is in contact with the releasing plate, and the other end is in contact with a first end surface or a second end surface; in the locked state, the release end of the release lever is not in contact with the releasing plate, in a released state, the release end of the release lever is in contact 12with the releasing plate and drives the lock pin, through the releasing plate, to move toward the release direction, and when the release lever is located at a middle position, the release end of the release lever is in contact with the releasing plate and drives the lock pin, through the releasing plate, to move toward the release direction (this is the general manner of operation; see 

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3 of copending Application No. 17263390 (reference application). This is a provisional 

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10857914. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to provide the components in the shapes and combinations claimed.
Claims 4-9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/263390 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to provide the components in the shapes and combinations claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636